Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species 6 in the reply filed on 09/09/2022 is acknowledged.
Claims 13, 15 and 23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/09/2022.

Allowable Subject Matter
Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20180108879 A1) in view of Yang (“Yang-474”, US 20160249474 A1).
Regarding claim 1, Yang teaches a package structure for a chemical system (Yang, Title, Figs. 2-5 (each of which shows a package structure for a chemical system)), comprising: 
a first substrate (Yang, Figs. 2-5, [0018], e.g., first current collector layer 32 (which is being interpreted as first substrate)); 
a second substrate, opposing to the first substrate (Yang, Figs. 2-5, [0018], e.g., second current collector layer 42 (which is being interpreted as second substrate)); 
an inner glue frame, disposed between the first substrate and the second substrate for forming an accommodating space, and a chemical system accommodated in the accommodating space (Yang, Figs. 2-5, [0027], e.g., the materials of the first glue frame 38, the second glue frame 46, the third glue frame 48 (at least one of which is being interpreted as inner glue frame) may be epoxy; the first active material layer 34, the second material layer 40 and the spacer layer 36 absorb an electrolyte; the electrolyte is liquid electrolyte, gel-type electrolyte or solid state electrolyte); and 
wherein the inner glue frame is selected from a thermosetting plastic (Yang, Figs. 2-5, [0027], e.g., the materials of the first glue frame 38, the second glue frame 46, the third glue frame 48 (at least one of which is being interpreted as inner glue frame) may be epoxy (which is being interpreted as thermosetting plastic)).
Yang does not teach a first outer glue frame, disposed between the first substrate and the second substrate, and located on an outer side of the inner glue frame; and the first outer glue frame is selected from a thermoplastic.
However, in the same field of endeavor, Yang-474 teaches a package structure comprising a first outer glue frame, disposed between a first substrate and a second substrate, and located on an outer side of an inner glue frame; and the first outer glue frame is selected from a thermoplastic (Yang-474, Figs. 3-4, [0039], [0028]-[0029], e.g., an auxiliary sealing frame 40 (which is being interpreted as first outer glue frame) is disposed between the substrates 11 and on the outside of the sealing frame 20 (which is being interpreted as inner glue frame); the auxiliary sealing frame 40 may be made of Polyethylene (PE) (which is being interpreted as thermoplastic)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first outer glue frame, disposed between the first substrate and the second substrate, and located on an outer side of the inner glue frame; and the first outer glue frame is selected from a thermoplastic, for the purpose of providing excellent moisture barrier (Yang-474, Abstract, [0012]-[0013]).  
Regarding claim 2, Yang in view of Yang-474 teaches the package structure as disclosed above.  Yang does not teach wherein the first outer glue frame includes a first glue frame and a second glue frame; the first glue frame is disposed on an inner side of the first substrate; and the second glue frame is disposed on an inner side of the second substrate and combined with the first glue frame.
However, in the same field of endeavor, Yang-474 teaches a package structure comprising the first outer glue frame includes a first glue frame and a second glue frame; the first glue frame is disposed on an inner side of the first substrate; and the second glue frame is disposed on an inner side of the second substrate and combined with the first glue frame (Yang-474, Fig. 4, [0039], e.g., an auxiliary sealing frame 40 (which is being interpreted as first outer glue frame as disclosed above) is disposed between the substrates 11 and on the outside of the sealing frame 20; (as shown in Fig. 4, the first outer glue frame includes a first glue frame and a second glue frame; the first glue frame is disposed on an inner side of the first substrate; and the second glue frame is disposed on an inner side of the second substrate and combined with the first glue frame)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first outer glue frame includes a first glue frame and a second glue frame; the first glue frame is disposed on an inner side of the first substrate; and the second glue frame is disposed on an inner side of the second substrate and combined with the first glue frame, for the purpose of providing excellent moisture barrier (Yang-474, Abstract, [0012]-[0013]).
Regarding claim 3, Yang in view of Yang-474 teaches the package structure as disclosed above.  Yang does not teach wherein the first glue frame and the second glue frame are melted to joint and forming the first outer glue frame.
However, in the same field of endeavor, Yang-474 teaches a package structure comprising the first glue frame and the second glue frame are joined and forming the first outer glue frame (Yang-474, Figs. 2B and 4, e.g., (as shown in Figs. 2B and 4, the first glue frame and the second glue frame are joined and forming the first outer glue frame (auxiliary sealing frame 40))).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first glue frame and the second glue frame are melted to joint and forming the first outer glue frame, for the purpose of providing excellent moisture barrier (Yang-474, Abstract, [0012]-[0013]).
Yang in view of Yang-474 teaches the positively recited structure of the claimed package structure.  The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. (See MPEP § 2113).
Regarding claim 4, Yang teaches wherein the inner glue frame further includes: a first inner glue layer, disposed on the inner side of the first substrate; a third inner glue layer, disposed on the inner side of the second substrate; and a second inner glue layer, disposed between the first inner glue layer and the third inner glue layer (Yang, Fig. 4, [0024], e.g., the third glue frame 48 bonds the first glue frame 38 and the second glue frame 46 tightly; (as shown in Fig. 4, a first inner glue layer, disposed on the inner side of the first substrate; a third inner glue layer, disposed on the inner side of the second substrate; and a second inner glue layer, disposed between the first inner glue layer and the third inner glue layer)).
Regarding claim 5, Yang in view of Yang-474 teaches the package structure as disclosed above.  Yang does not teach wherein the molar percentage of carbon in the first inner glue layer and the third inner glue layer is higher than the molar percentage of carbon in the second inner glue layer.
However, in the same field of endeavor, Yang-474 teaches a package structure comprising the molar percentage of carbon in the first inner glue layer and the third inner glue layer is higher than the molar percentage of carbon in the second inner glue layer (Yang-474, Figs. 2A-4, [0026]-[0027], [0034], e.g., each of the first silicone frames 21 respectively adheres to the substrates 11 along the inner circumferences; second silicone frame 22 is sandwiched via the first silicone frames 21; the amount of the carbon atoms of the first silicone frames 21 is great than the amount of the carbon atoms of the second silicone frame 22 by about 0.01 to 60 mole percent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the molar percentage of carbon in the first inner glue layer and the third inner glue layer is higher than the molar percentage of carbon in the second inner glue layer, for the purpose of providing excellent moisture barrier (Yang-474, Abstract, [0012]-[0013]).
Regarding claim 6, Yang in view of Yang-474 teaches the package structure as disclosed above.  Yang does not teach wherein the molar percentage of oxygen in the second inner glue layer is higher than the molar percentage of oxygen in the first inner glue layer and the third inner glue layer.
However, in the same field of endeavor, Yang-474 teaches a package structure comprising wherein the molar percentage of oxygen in the second inner glue layer is higher than the molar percentage of oxygen in the first inner glue layer and the third inner glue layer (Yang-474, Figs. 2A-4, [0026]-[0027], [0034], e.g., each of the first silicone frames 21 respectively adheres to the substrates 11 along the inner circumferences; second silicone frame 22 is sandwiched via the first silicone frames 21; the amount of the oxygen atoms of the first silicone frames 21 is less than the amount of the oxygen atoms of the second silicone frame 22 by about 0.01 to 60 mole percent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the molar percentage of carbon in the first inner glue layer and the third inner glue layer is higher than the molar percentage of carbon in the second inner glue layer, for the purpose of providing excellent moisture barrier (Yang-474, Abstract, [0012]-[0013]).
Regarding claim 7, Yang teaches a first protection layer disposed on an outer side of the first substrate (Yang, Fig. 5, [0025], e.g., protection layer 50 can prevent the contact between outside environment with the first current collector layer 32 and/or the second current collector layer 42).
Regarding claim 8, Yang teaches a first protection layer disposed on an outer side of the second substrate (Yang, Fig. 5, [0025], e.g., protection layer 50 can prevent the contact between outside environment with the first current collector layer 32 and/or the second current collector layer 42).
Regarding claim 9, Yang teaches wherein the first substrate and the second substrate are a first electricity collecting layer and a second electricity collecting layer, respectively; and the chemical system is an electrochemical reaction system for supplying electrical energy (Yang, Figs. 2-5, [0018]-[0019], [0027], e.g., the lithium battery 30 mainly comprises a first current collector layer 32; a first active material layer 34 which disposed on the first current collector layer 32, the horizontal area of the first active material layer 34 is smaller than the horizontal area of the first current collector layer 32 so that parts of the first current collector layer 32 is exposed from the first active material layer 34; a second active material 40, disposed on the spacer layer 36 and the protruding part 381, isolating from the first active material layer 34 via the spacer layer 36 and the protruding part 381; a second current collector layer 42, disposed on the second active material layer 40; one of the purpose of covering the exposed first active material 34 layer is to maintain the A/C ratio of lithium battery 30; A/C ratio is an important parameter of battery design, which determines the efficiency of the intercalation/deintercalation of lithium ion during electric chemical reaction; generally, lots of lithium dendrite would produce in anode if the efficiency of the intercalation/deintercalation of lithium ion were not enough, once the lithium dendrite pierce the spacer layer 36, inner short may happen; first active material layer 34, the second material layer 40 and the spacer layer 36 absorb an electrolyte; the electrolyte is liquid electrolyte, gel-type electrolyte or solid state electrolyte).
Regarding claim 10, Yang teaches wherein the electrochemical reaction system further includes: a first electrode layer, disposed on the inner side of the first electricity collecting layer; a second electrode layer, disposed on the inner side of the second electricity collecting layer; and an isolation layer, disposed between the first electrode layer and the second electrode layer (Yang, Figs. 2-5, [0018]-[0019], [0027], e.g., the lithium battery 30 mainly comprises a first current collector layer 32; a first active material layer 34 which disposed on the first current collector layer 32, the horizontal area of the first active material layer 34 is smaller than the horizontal area of the first current collector layer 32 so that parts of the first current collector layer 32 is exposed from the first active material layer 34; a second active material 40, disposed on the spacer layer 36 and the protruding part 381, isolating from the first active material layer 34 via the spacer layer 36 and the protruding part 381; a second current collector layer 42, disposed on the second active material layer 40; one of the purpose of covering the exposed first active material 34 layer is to maintain the A/C ratio of lithium battery 30; A/C ratio is an important parameter of battery design, which determines the efficiency of the intercalation/deintercalation of lithium ion during electric chemical reaction; generally, lots of lithium dendrite would produce in anode if the efficiency of the intercalation/deintercalation of lithium ion were not enough, once the lithium dendrite pierce the spacer layer 36, inner short may happen; first active material layer 34, the second material layer 40 and the spacer layer 36 absorb an electrolyte; the electrolyte is liquid electrolyte, gel-type electrolyte or solid state electrolyte).
Regarding claim 11, Yang teaches wherein the first electricity collecting layer is in same length as the second electricity collecting layer.  However, change in form or shape of the first electricity collecting layer so as to have wherein the first electricity collecting layer is shorter than the second electricity collecting layer, without any new or unexpected results, is an obvious engineering design. (See MPEP § 2144.04).
Regarding claim 16, Yang in view of Yang-474 teaches the package structure as disclosed above.  Yang teaches the inner glue frame, disposed between the first substrate and the second substrate and selected from the thermosetting plastic as disclosed in claim 1 above (Yang, Figs. 2-5, [0027], e.g., the materials of the first glue frame 38, the second glue frame 46, the third glue frame 48 (at least one of which is being interpreted as inner glue frame) may be epoxy (which is being interpreted as thermosetting plastic)).
The mere duplication of the inner glue frame, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. (See MPEP § 2144.04).
The mere rearrangement of the inner glue frame, so as to have a second outer glue frame, disposed between the first substrate and the second substrate, located on an outer side of the first outer glue frame, and selected from the thermosetting plastic, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. (See MPEP § 2144.04).
Regarding claim 17, Yang in view of Yang-474 teaches the package structure as disclosed above.  Yang teaches wherein the inner glue frame further includes: a first inner glue layer, disposed on the inner side of the first substrate; a third inner glue layer, disposed on the inner side of the second substrate; and a second inner glue layer, disposed between the first inner glue layer and the third inner glue layer as disclosed in claim 4 above (Yang, Fig. 4, [0024], e.g., the third glue frame 48 bonds the first glue frame 38 and the second glue frame 46 tightly; (as shown in Fig. 4, a first inner glue layer, disposed on the inner side of the first substrate; a third inner glue layer, disposed on the inner side of the second substrate; and a second inner glue layer, disposed between the first inner glue layer and the third inner glue layer)).
The mere duplication of the inner glue frame, so as to have wherein the second outer glue frame further includes: a first outer glue layer, disposed on the inner side of the first substrate; a third outer glue layer, disposed on the inner side of the second substrate; and a second outer glue layer, disposed between the first outer glue layer and the third outer glue layer, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. (See MPEP § 2144.04).
Regarding claim 18, Yang in view of Yang-474 teaches the package structure as disclosed above.  Yang does not teach wherein the molar percentage of carbon in the first outer glue layer and the third outer glue layer is higher than the molar percentage of carbon in the second outer glue layer.
However, in the same field of endeavor, Yang-474 teaches a package structure comprising the molar percentage of carbon in the first inner glue layer and the third inner glue layer is higher than the molar percentage of carbon in the second inner glue layer (Yang-474, Figs. 2A-4, [0026]-[0027], [0034], e.g., each of the first silicone frames 21 respectively adheres to the substrates 11 along the inner circumferences; second silicone frame 22 is sandwiched via the first silicone frames 21; the amount of the carbon atoms of the first silicone frames 21 is great than the amount of the carbon atoms of the second silicone frame 22 by about 0.01 to 60 mole percent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the molar percentage of carbon in the first inner glue layer and the third inner glue layer is higher than the molar percentage of carbon in the second inner glue layer, for the purpose of providing excellent moisture barrier (Yang-474, Abstract, [0012]-[0013]).
The mere duplication of the inner glue frame, so as to have wherein the molar percentage of carbon in the first outer glue layer and the third outer glue layer is higher than the molar percentage of carbon in the second outer glue layer, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. (See MPEP § 2144.04).
Regarding claim 19, Yang in view of Yang-474 teaches the package structure as disclosed above.  Yang does not teach wherein the molar percentage of oxygen in the second outer glue layer is higher than the molar percentage of oxygen in the first outer glue layer and the third outer glue layer.
However, in the same field of endeavor, Yang-474 teaches a package structure comprising wherein the molar percentage of oxygen in the second inner glue layer is higher than the molar percentage of oxygen in the first inner glue layer and the third inner glue layer (Yang-474, Figs. 2A-4, [0026]-[0027], [0034], e.g., each of the first silicone frames 21 respectively adheres to the substrates 11 along the inner circumferences; second silicone frame 22 is sandwiched via the first silicone frames 21; the amount of the oxygen atoms of the first silicone frames 21 is less than the amount of the oxygen atoms of the second silicone frame 22 by about 0.01 to 60 mole percent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the molar percentage of oxygen in the second inner glue layer is higher than the molar percentage of oxygen in the first inner glue layer and the third inner glue layer, for the purpose of providing excellent moisture barrier (Yang-474, Abstract, [0012]-[0013]).
The mere duplication of the inner glue frame, so as to have wherein the molar percentage of oxygen in the second outer glue layer is higher than the molar percentage of oxygen in the first outer glue layer and the third outer glue layer, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. (See MPEP § 2144.04).
Regarding claim 20, Yang in view of Yang-474 teaches the package structure comprising the first outer glue layer, the second outer glue layer, the third outer glue layer, the first substrate and the second substrate as disclosed in claim 17 above.  Yang teaches the glue frame is the same alignment as the first substrate and the second substrate (Yang, Fig. 4, [0026]).  
The change in form or shape of the first substrate and the second substrate, so as to have wherein one or the combination of the first outer glue layer, the second outer glue layer, and the third outer glue layer protrudes the first substrate and the second substrate, without any new or unexpected results, is an obvious engineering design. (See MPEP § 2144.04).
Regarding claim 21, Yang teaches wherein the second substrate is in same length as the first substrate.  However, change in form or shape of the second substrate so as to have wherein the second substrate is shorter than the first substrate, without any new or unexpected results, is an obvious engineering design. (See MPEP § 2144.04).
Regarding claim 22, Yang teaches wherein the first substrate is in same length as the second substrate.  However, change in form or shape of the first substrate so as to have wherein the first substrate is shorter than the second substrate, without any new or unexpected results, is an obvious engineering design. (See MPEP § 2144.04).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697.  The examiner can normally be reached on First Week: M, T, Th 8-5; Second Week: M, T 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723